


Exhibit 10.34

 

 

Change in Control Agreement

 

 

 

Tier IV

 

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

Contents

 

 

 

 

 

Article 1.

Establishment, Term, and Purpose

1

 

 

 

Article 2.

Definitions

2

 

 

 

Article 3.

Change in Control Severance Benefits

9

 

 

 

Article 4.

Notice of Termination; Resignation as Officer and Director

12

 

 

 

Article 5.

Restrictive Covenants and Clawback

13

 

 

 

Article 6.

Excise Tax

16

 

 

 

Article 7.

Dispute Resolution and Notice

17

 

 

 

Article 8.

Successors and Assignment

18

 

 

 

Article 9.

Miscellaneous

19

 

 

 

 

 

 

Exhibit A.

General Release Agreement

23

 

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

 

Change in Control Agreement

 

 

THIS CHANGE IN CONTROL AGREEMENT (hereinafter referred to as this “Agreement”)
is made, entered into, and effective as of ________, 20__ (hereinafter referred
to as the “Effective Date”), by and between ____________________________, a
Michigan corporation, (hereinafter referred to as the “Employer”) and
_______________________________ (hereinafter referred to as the “Executive”).

 

WHEREAS, the Board of Directors of CMS Energy Corporation, a Michigan
corporation (hereinafter referred to as “CMS Energy Corporation”) has approved
entering into change in control agreements with certain key executives as being
necessary and advisable for the success of CMS Energy Corporation;

 

WHEREAS, the Executive is currently employed at ____________________________, by
the Employer in a key management position as _______________________;

 

WHEREAS, the Board of Directors of CMS Energy Corporation wants to provide the
Executive with a measure of financial security in the event of a change in
control of CMS Energy Corporation as defined in this Agreement; and

 

WHEREAS, both the Executive and the Employer seek to have any proposal involving
a change in control of CMS Energy Corporation as defined in this Agreement be
considered by the Executive objectively and with reference only to the business
interests of CMS Energy Corporation and its shareholders.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the Executive and the Employer and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Executive and the Employer, intending to be legally bound, agree as follows:

 

Article 1.                      Establishment, Term, and Purpose

 

This Agreement will commence on the Effective Date and shall continue in effect
until December 31, 2012.  However, at December 31, 2012, and, if extended, at
the end of each additional year thereafter, the term of this Agreement shall be
extended automatically for one (1) additional year, unless the Committee (as
defined in Section 2.13 herein) delivers notice six (6) months prior to the end
of such term, or extended term, to the Executive, stating that the Agreement
will not be extended.  In such case, the Agreement will terminate at the end of
the term, or extended term, then in progress.  However, in the event of a Change
in Control (as defined in Section 2.10 herein) of CMS Energy Corporation, the
term of this Agreement shall automatically be extended to the earlier of (i) the
date that is two (2) years from the date of the Change in Control if the current
term of this Agreement has less than two (2) full years

 

1

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

remaining until its expiration or (ii) the date the Executive attains age 65. 
If the term of this Agreement is not extended, the Employer is not obligated to
pay any severance benefits under Section 3.2 herein for a Change in Control that
happens after the expiration of the term of this Agreement.  In addition,
notwithstanding the above, any obligation of the Employer arising during the
term of this Agreement shall survive the termination of this Agreement until
paid in full, provided that the Executive has provided or received a Notice of
Termination within the applicable time limitations under Section 2.26 herein. 
Notwithstanding the forgoing, the obligations of the Executive under Article 5
herein shall continue in effect and survive the expiration of the term of this
Agreement.

 

Article 2.                      Definitions

 

Whenever used in this Agreement, the following terms shall have the meanings set
forth below:

 

2.1               “Affiliate” has the meaning set forth in Rule 12b-2 under the
Exchange Act.

 

2.2               “Agreement” means this agreement, including the “whereas”
clauses and Exhibit A.

 

2.3                  “Base Annual Salary” means the greater of the Executive’s
full annual salary, whether or not any portion thereof is paid on a deferred
basis, at: (i) the Effective Date of Termination, or (ii) at the date of the
Change in Control.  It does not include any incentive compensation in any form,
bonuses of any type or any other form of monetary or nonmonetary compensation
other than salary.

 

2.4                  “Beneficial Owner” has the meaning set forth in Rule 13d-3
under the Exchange Act.

 

2.5                  “Beneficiary” means the persons or Entities designated by
the Executive pursuant to Section 9.5 herein.

 

2.6               “Benefit plan clawback provision” has the meaning set forth in
Section 5.1(g) herein.

 

2.7               “Bonus-based payment” has the meaning set forth in
Section 5.1(g) herein.

 

2.8                  “Board” means the Board of Directors of CMS Energy
Corporation.

 

2.9                  “Cause” is determined solely by the Committee in the
exercise of good faith and reasonable judgment, and means the occurrence of any
one or more of the following:

 

(a)                        The continued failure by the Executive to
substantially perform his or her duties of employment (other than any such
failure resulting from the Executive’s Disability), after a demand for
substantial performance is delivered to the Executive that identifies the manner
in which the Committee believes that the Executive has not substantially
performed his or her duties,

 

2

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

and the Executive has failed to remedy the situation within a reasonable period
of time specified by the Committee which shall not be less than 30 days; or

 

(b)                       The Executive’s (i) indictment for a felony or (ii) a
conviction for a misdemeanor involving fraud, embezzlement, theft,
misappropriation, or failure to be truthful; or

 

(c)                        The Executive’s (i) gross negligence, (ii) failure or
refusal, on request or demand by the Employer or any governmental authority, to
provide testimony to or to cooperate with any governmental regulatory authority,
or any other similar non-cooperation by the Executive, (iii) willful engaging in
misconduct materially or demonstrably injurious to the business or reputation
(by adverse publicity or otherwise) of CMS Energy Corporation or its Affiliates,
monetarily or otherwise, or (iv) violation of a material provision of the
Employer’s code of conduct and code of ethics, including but not limited to
violations of the Employer’s policies relating to substance abuse and
discrimination; or

 

(d)                      The Executive’s breach of the terms of Article 5
herein.

 

However, for purposes of clause (c), no act or failure to act on the Executive’s
part shall be considered “willful” if done, or omitted to be done, by the
Executive (i) in good faith and (ii) with reasonable belief that his or her
action or omission was in the best interest of CMS Energy Corporation or its
Affiliates.

 

2.10          “Change in Control” means a change in control of CMS Energy
Corporation, and shall be deemed to have occurred upon the first to occur of any
of the following events:

 

(a)                        Any Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of CMS Energy Corporation (not including
in the securities beneficially owned by such Person any securities acquired
directly from CMS Energy Corporation or its Affiliates) representing thirty
percent (30%) or more of the combined voting power for the election of directors
of CMS Energy Corporation’s then outstanding equity securities with the power
under ordinary circumstances to vote for the election of directors, excluding
any Person who becomes such a Beneficial Owner in connection with a transaction
described in clause (i) of Section 2.10 (c) below; or

 

(b)                              The following individuals cease for any reason
to constitute a majority of directors then serving:  individuals who, on the
Effective Date, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of CMS Energy Corporation) whose appointment or
election by the Board or nomination for election by CMS Energy Corporation’s
stockholders was

 

3

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommended; or

 

(c)                               The consummation of a merger or consolidation
of CMS Energy Corporation or any direct or indirect subsidiary of CMS Energy
Corporation with any other corporation or other entity, other than: (i) any such
merger or consolidation which involves either CMS Energy Corporation or any such
subsidiary and would result in the voting securities of CMS Energy Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of CMS Energy Corporation or its Affiliates, at least fifty-one percent (51%) of
the combined voting power of the voting securities of CMS Energy Corporation or
the surviving entity or any parent thereof outstanding immediately after such
merger or consolidation and immediately following which the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the board of directors of CMS Energy Corporation, the entity surviving such
merger or consolidation or, if CMS Energy Corporation or the entity surviving
such merger is then a subsidiary, the ultimate parent thereof; or (ii) a merger
or consolidation effected to implement a recapitalization of CMS Energy
Corporation (or similar transaction) in which no Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of CMS Energy
Corporation (not including in the securities beneficially owned by such Person
any securities acquired directly from CMS Energy Corporation or its Affiliates)
representing thirty percent (30%) or more of the combined voting power of CMS
Energy Corporation’s then outstanding securities; or

 

(d)                             Either (1) the stockholders of CMS Energy
Corporation approve a plan of complete liquidation or dissolution of CMS Energy
Corporation and such plan is consummated, or (2) there is consummated an
agreement for the sale, transfer or disposition by CMS Energy Corporation of all
or substantially all of CMS Energy Corporation’s assets (or any transaction
having a similar effect).  For purposes of clause (d)(2), (i) the sale, transfer
or disposition of a majority of the shares of common stock of Consumers Energy
Company shall constitute a sale, transfer or disposition of substantially all of
the assets of CMS Energy Corporation and (ii) the sale, transfer or disposition
of subsidiaries or affiliates of CMS Energy Corporation, singly or in
combinations, or their assets, only qualifies as a Change in Control if it
satisfies the substantiality test contained in that clause and the Board of CMS
Energy Corporation’s determination in that regard is final.  In addition, for
purposes of clause (d)(2), the sale, transfer or disposition of assets has to be
in a transaction or series of transactions closing within six (6) months after
the

 

4

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

closing of the first transaction in the series, other than with an entity in
which at least fifty-one (51%) of the combined voting power of the voting
securities is owned by stockholders of CMS Energy Corporation in substantially
the same proportions as their ownership of CMS Energy Corporation immediately
prior to such transaction or transactions and immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the entity to which such assets are
sold, transferred or disposed or, if such entity is a subsidiary, the ultimate
parent thereof.

 

Notwithstanding the foregoing clauses (a), (c) and (d), a “Change in Control”
shall not be deemed to have occurred by virtue of the consummation of any
transaction or series of integrated transactions closing within six (6) months
after the closing of the first transaction in the series immediately following
which the record holders of the common stock of CMS Energy Corporation
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of CMS Energy Corporation immediately following
such transaction or series of transactions.

 

2.11             “Change in Control Severance Benefits” has the meaning ascribed
to the same in Article 3 herein.

 

2.12          “Code” means the United States Internal Revenue Code of 1986, as
amended, and any successors thereto.

 

2.13          “Committee” means the Compensation and Human Resources Committee
of the Board or any other committee appointed by the Board to perform the
functions of the Compensation and Human Resources Committee.  The Committee is
responsible for the administration of this Agreement and shall interpret and
apply the provisions of this Agreement.  Notwithstanding the above, the
Committee may obtain and rely upon advice from consultants, attorneys and
advisors of its choice in making determinations concerning this Agreement.

 

2.14          “Direct Competitor” has the meaning set forth in
Section 5.1(a) herein.

 

2.15          “Disability” means a determination by the insurer or third-party
administrator under an individual and/or group disability policy covering the
Executive that the Executive is totally and permanently disabled as defined in
the policy, or if there is no such coverage, then a disability that satisfies
the requirements of total and permanent disability under Section 22(e) of the
Code.

 

2.16             “Effective Date” means the date of this Agreement set forth in
the first paragraph of this Agreement.

 

2.17             “Effective Date of Termination” means the first day of any
month following the date on which a Qualifying Termination occurs, as provided
under Section 2.28

 

5

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

herein, which triggers the payment of Change in Control Severance Benefits
hereunder.  Such first day of such month shall be specified in the Notice of
Termination.  If Executive is otherwise eligible for retirement, he or she may
elect to retire on the Effective Date of Termination without waiving any Change
in Control Severance Benefits to which he or she may be entitled pursuant to
this Agreement.

 

2.18             “Employer” means the corporation named in the first paragraph
of this Agreement as the Employer.

 

2.19             “Entity” means any corporation, partnership, limited liability
company, joint venture, sole proprietorship or firm.

 

2.20             “Exchange Act” means the United States Securities Exchange Act
of 1934, as amended.

 

2.21             “Excess Parachute Payment” and “Parachute Payment” have the
meanings set forth in Section 6.1 herein.

 

2.22             “Excise Tax” has the meaning set forth in Section 6.1 herein.

 

2.23             “Executive” means the individual named in the first paragraph
of this Agreement.

 

2.24             “Exempt Person” has the meaning set forth in
Section 5.1(b) herein.

 

2.25             “Good Reason” exists only on the date of a Change in Control or
during the twenty-four (24) months which follow a Change in Control and means,
without the Executive’s express prior consent, the occurrence of any one or more
of the following:

 

(a)                   The assignment to the Executive of duties materially
inconsistent with the Executive’s position (including status, offices, titles,
and reporting requirements), authority, duties or responsibilities as in effect
on the Effective Date, or any action by the Employer which results in a material
diminution of the Executive’s position, authority, duties, or responsibilities
as constituted as of the Effective Date (excluding an isolated, insubstantial,
and inadvertent action which is remedied by the Employer promptly after receipt
of notice thereof given by the Executive), provided, however that a Change in
Control which results in the Employer becoming controlled by another Entity,
after which the Executive’s position, authority, duties or responsibilities do
not, taken as a whole, change (except in respect of the Persons or Entities to
which he or she reports or the duties he or she performs due to becoming
controlled by such other Entity), shall not constitute a material change in the
Executive’s position, authority, duties or responsibilities; or

 

(b)                  Materially reducing the Executive’s Base Salary; or

 

6

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

(c)                   Materially reducing the Executive’s targeted annual
incentive opportunity; or

 

(d)                 Materially reducing the Executive’s targeted long-term
incentive opportunity; or

 

(e)                   A material failure to maintain the Executive’s aggregate
amount of benefits under, or relative level of participation in, employee
benefit or retirement plans, policies, practices, or arrangements of a material
nature available to employees of CMS Energy Corporation and its Affiliates and
in which the Executive participates as of the date of a Change in Control; or

 

(f)                     A material breach of this Agreement by the Employer
which is not remedied by the Employer after receipt of notice of such breach
delivered by the Executive to the Committee; or

 

(g)                  Any successor company fails or refuses to assume the
obligations owed to Executive under this Agreement in their entirety, as
required by Section 8.1 herein; or

 

(h)                  The Executive is required to be based at a location in
excess of thirty-five (35) miles from both (i) the Executive’s primary residence
and (ii) the location of the Executive’s principal job location or office, both
immediately prior to a Change in Control, except for required travel on the
Employer’s or CMS Energy Corporation’s business to an extent substantially
consistent with the Executive’s prior business travel obligations.

 

Notwithstanding the above, (i) no amendment of, or termination and replacement
of, any annual or long term incentive plan, or benefit or retirement plan,
policy, practice or arrangement referred to in (c) (d) or (e) above, shall be
deemed to constitute Good Reason so long as the opportunities or amounts
referred to therein remain unchanged after such amendment or such termination
and replacement; and (ii) the Executive must provide notice to the Employer of
the existence of Good Reason not more than ninety (90) days after the initial
existence of the circumstance that constitutes Good Reason as set forth above
and provide a period of thirty (30) days for the Employer to remedy the
circumstance giving rise to the Good Reason and thus not have to pay the Change
in Control Severance Benefits as provided for under Section 3.2 herein;
provided, however, that the failure by the Executive to give such notice within
such ninety (90) days shall constitute a waiver of such Good Reason by the
Executive in that instance.  The remedying of any circumstances by Employer or
the failure of the Executive to give such notice as aforesaid, shall not impair
Executive’s right to claim Good Reason based upon a recurrence of such
circumstances or the occurrence of different circumstances within the time
period (twenty-four (24) months following a Change in Control) specified in the
first sentence of this section.  All provisions and interpretations relating to
Good Reason are to be applied consistent with Section 409A of the Code and the
applicable Treasury Regulations at Section 1.409A-1(n)(2), and their successors
(“Section 409A”).

 

7

--------------------------------------------------------------------------------

 

Tier IV Change in Control as of January 2013

 

 

 

2.26               “Notice of Termination” shall be provided for a Qualifying
Termination and shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for a
Qualifying Termination.  The notice shall provide a specific date (i) on which a
Qualifying Termination has occurred and (ii) designated as the Effective Date of
Termination.  Such Notice of Termination when provided by the Executive for Good
Reason as set forth in Section 2.25 herein (prior to the expiration of the
ninety (90) day notice and after the thirty (30) day cure period described in
Section 2.25 herein) shall be consistent with the requirements of Section 409A.

 

2.27              “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a “group” as provided in Section 13(d).

 

2.28              “Qualifying Termination” means:

 

(a)                   A termination of the Executive’s employment by the
Employer on the date of a Change in Control or during the twenty-four (24)
months which follow a Change in Control for reasons other than death,
Disability, or Cause pursuant to a Notice of Termination delivered to the
Executive by the Employer; or

 

(b)                  A termination by the Executive for Good Reason on the date
of a Change in Control or during the twenty-four (24) months which follow a
Change in Control pursuant to a Notice of Termination delivered to the Employer
by the Executive.

 

2.29                      “Reduced Payment Amount” has the meaning set forth in
Section 6.2 herein.

 

2.30                      “Release” means the signed release of claims and
resignation of all positions as an officer or director of the Employer and any
company affiliated with the Employer, which shall be substantially in the form
attached hereto as Exhibit A.

 

2.31                   “Section 409A” has the meaning set forth in Section 2.25
herein.

 

2.32             “SERP” means the retirement plan applicable to the Executive
and entitled “Supplemental Executive Retirement Plan for the Employees of CMS
Energy/Consumers Energy Company,” dated December 1, 2007, as amended, or under
the successor or replacement of such retirement plan if it is then no longer in
effect.  [For the Executives covered under the defined contribution supplemental
executive retirement plan, the following definition shall be used:  “means the
retirement plan applicable to the Executive and entitled “Defined Contribution
Supplemental Executive Retirement Plan” dated April 11, 2011, as amended, or

 

8

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

under the successor or replacement of such retirement plan if it is then no
longer in effect.]

 

2.33             “Total Payments” has the meaning set forth in Section 6.1
herein.

 

Article 3. Change in Control Severance Benefits

 

3.1   Right to Change in Control Severance Benefits.

 

(a)                        Change in Control Severance Benefits. The Executive
shall be entitled to receive from the Employer Change in Control Severance
Benefits, as described in Section 3.2 herein, if a Qualifying Termination of the
Executive’s employment satisfying the definitions contained in Section 2.28(a)
or (b) herein has occurred on the date of a Change in Control or within
twenty-four (24) months immediately following a Change in Control.  Benefits
received by the Executive under the pension plan and SERP (or any replacement or
successor plans thereto) shall not be used as an offset to the level of Change
in Control Severance Benefits owed to Executive.  The Effective Date of
Termination will be the date the Executive experiences a separation from service
with the service recipient, as those terms are defined under Section 409A.

 

(b)                       No Change in Control Severance Benefits. The Executive
shall not be entitled to receive Change in Control Severance Benefits under this
Agreement if the Executive’s employment with the Employer ends for reasons other
than a Qualifying Termination.

 

(c)                        Waiver and Release.  The Executive shall sign and
return to the Employer a Release to be eligible for payment of Change in Control
Severance Benefits under Section 3.2 herein. Attached hereto as Exhibit A and
incorporated by reference in this Agreement is the form of release Executive
shall sign and return to qualify for Change in Control Severance Benefits under
this Agreement.  No payment will be made until the seven (7) day right to
revocation of the Release has elapsed.

 

(d)                      No Duplication of Severance Benefits. If the Executive
receives Change in Control Severance Benefits, any other severance benefits
received by employees not covered by this Agreement, if any, to which the
Executive is entitled shall be reduced on a dollar-for-dollar basis with respect
to Change in Control Severance Benefits paid pursuant to this Agreement so that
there is no duplication of severance benefits.

 

3.2                            Description of Change in Control Severance
Benefits. In the event the Executive becomes entitled to receive Change in
Control Severance Benefits, as provided in Section 3.1(a) herein, the Employer
(subject to Section 3.1(c)) shall provide the Executive with the benefits set
forth below.  Notwithstanding anything below to the contrary, the

 

9

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

payments described in Sections 3.2(b) and (c) (other than any deferred bonus
described in Section 3.2(c)) will be made no later than 90 days following the
date of the Executive’s separation from service, as defined under Section 409A,
provided that, if such 90-day period begins in one taxable year and ends in a
second taxable year, payment will be made in the second taxable year.

 

(a)                        A lump-sum amount paid within thirty (30) calendar
days following the Effective Date of Termination equal to the sum of the
Executive’s unpaid salary, unreimbursed business expenses, and unreimbursed
allowances owed to the Executive through and including the Effective Date of
Termination.  In the event the Executive is terminated following a performance
year under the Officer Incentive Compensation Plan but prior to payment of a
bonus for such year, the Executive will not forfeit such bonus but shall receive
any payment when the same is paid to active employees.  To the extent, if any,
the Executive has elected to defer any bonus, any payments due under this
provision corresponding to the amount of the deferral shall be paid or deferred
in accordance with the terms elected by the Executive with respect to said plan
under which the bonus is deferred.

 

(b)                        A lump-sum amount, paid within thirty (30) calendar
days following return of the signed Release (but not prior to the lapse of the
seven (7) day revocation period), which shall be provided not more than fifteen
(15) days after delivery to the Employer or delivery to the Executive, as
applicable, of a Notice of Termination, equal to [three (3)] [two (2)]  times
the sum of the following: (A) the Executive’s Base Annual Salary and (B) the
Executive’s annual target bonus opportunity for the plan year in which the
Qualifying Termination occurs.  Notwithstanding the above, to the extent that at
the time of the Qualifying Termination the Executive is age [62] [63] or older,
the amount payable under this provision shall be equal to the product of (x) the
sum of A and B above, multiplied by (y) a fraction the numerator of which shall
be equal to the number of full and partial months during the period commencing
on the Effective Date of Termination and ending on the Executive’s 65th birthday
and the denominator of which shall be [thirty-six (36)] [twenty-four (24)]. . 
Prior to such reduction, the Committee shall determine that the Executive is a
bona fide executive as that term is defined in the Age Discrimination in
Employment Act (“ADEA”) and that the other provisions relating to mandatory
retirement of an executive under ADEA are satisfied.

 

10

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

(c)                   A lump-sum amount, paid within thirty (30) calendar days
following return of the signed Release (but not prior to the lapse of the seven
(7) day revocation period), which shall be provided not more than fifteen (15)
days after delivery to the Employer (but not earlier than the expiration of the
thirty (30) day cure period, if applicable) or delivery to the Executive, as the
case may be, of a Notice of Termination, equal to the Executive’s annual target
bonus opportunity for the plan year in which the Qualifying Termination occurs
adjusted on a pro rata basis for the number of days that have elapsed to the
Effective Date of Termination during such plan year (as compared to the total
plan year, 365 days.)  To the extent, if any, the Executive has elected to defer
any bonus under the applicable bonus plan, any payments due under this provision
corresponding to the amount of the deferral shall be paid in accordance with the
payment terms elected by the Executive with respect to the plan under which the
bonus is deferred.

 

(d)                       The Executive and the Employer agree that a portion of
the lump-sum amount, payable under (b) above, shall be as consideration for the
Executive entering into the noncompete and other restrictive covenants as
described in Article 5 herein.  The value of the consideration for the
noncompete and other restrictive covenants will be determined by an independent
valuation consultant selected by the Committee for the sole purpose of
determining what portion of the total consideration (which total shall not
change as a result of such computation) should, on the basis of value, be
allocated to the noncompete and other restrictive covenants as described in
Article 5 herein.

 

(e)                   The Employer shall provide the Executive continued health
coverage or, at Employer’s option,  payments to defray the cost of continued
health coverage for [twenty-four (24)] [thirty-six (36] months following the
Effective Date of Termination, generally in accordance with rules and provisions
under the Consolidated Omnibus Budget Reconciliation Act of 1985, provided that
(i) the Employer shall pay 100% of the monthly cost of such continued health
coverage during such [twenty-four (24)] [thirty-six (36)] – month period and
(ii) such continued health coverage shall terminate when the Executive becomes
eligible for comparable health coverage under a new employer.

 

(f)                    Immediate extension (as allowable by Section 6.10 of
Article VI of the plan entitled “CMS Energy Corporation Performance Incentive
Stock Plan,” dated August 1, 2010, as amended) by one (1) year after the
Effective Date of Termination of the period for the Executive to exercise any
outstanding stock options or stock appreciation rights granted by the Committee
to Executive pursuant to said Article VI, subject to earlier termination of such
option or stock appreciation right in accordance with the terms of such plan.

 

(g)                  Immediate vesting and distribution to the Executive (as
allowable by the second sentence of Section 7.2(h) of Article VII of the plan
entitled “CMS Energy Corporation Performance Incentive Stock Plan (PISP))” dated
August

 

11

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

1, 2010, as amended) within forty-five (45) days after delivery of the Notice of
Termination of all outstanding shares of restricted stock previously awarded to
Executive pursuant to said Article VII. Any portion of an award of restricted
stock subject to future performance goals based on absolute total shareholder
return, will vest as if the target performance had been achieved.   The portion
of any award based on relative shareholder return will vest pro rata based upon
the number of days into the performance period up to the Change in Control date,
using the target number of shares as the basis for the pro ration.  For any
award of restricted stock that is tenure based, the number of shares distributed
to the Executive shall assume that all requirements with respect to tenure are
satisfied by the Executive.  Otherwise, the terms of said plan shall govern and
be applied.

 

(h)                  If the Executive is a participant in the SERP, the
Executive’s retirement benefits under the SERP will become fully vested as of
the Effective Date of Termination and shall not be subject to further vesting
requirements or to any forfeiture provisions.  In addition the Executive shall
be provided the following: (i) an additional thirty-six (36) [24] months of
Preference Service (as defined in the SERP) for purposes of the SERP in
accordance with Section III of the SERP, subject, however, to the total of
Preference Service plus Accredited Service being limited to a maximum of
thirty-five (35) years under the SERP, and (ii) one third [half] of the amount
paid to the Executive pursuant to clause (b) of this Section 3.2 shall be
considered a year of Earnings plus Incentive Compensation (as the terms are
defined in the SERP) for each of three [two] (3)[(2)]  plan years and shall be
included when determining the highest five years for purposes of computing Final
Executive Pay under the SERP (as defined in the SERP). [Note:  For persons with
2 years of benefits under section 3.2(b), use bracketed substitute items in
prior sentence]   [For an executive in the defined contribution supplemental
executive retirement plan the following replaces the above:  “If the Executive
is a participant in the SERP, the Executive’s account balance under the SERP
will become fully vested as of the Effective Date of Termination and shall not
be subject to further vesting requirements or to any forfeiture provisions.  The
Executive shall have added to his or her account balance under the SERP, within
fifteen (15) days of delivery of the Notice of Termination, an amount equal to
fifteen percent (15%) [10% in the case of those Executives in salary grades E-3
through E-5] of the amount paid to the Executive under clauses (b) and (c) of
this Section 3.2. ”]

 

(i)                      For purposes of (1) the Executive’s retirement, (2) the
SERP and (3) benefits not expressly discussed in clauses (a) through (h) of this
Section 3.2, but which are available to the general employee population or
available only to officers and implemented with contracts with third parties,
the benefit plan descriptions covering all employees and the retirement plan and
the SERP plan descriptions and contracts with third parties covering officers in
place at the time of the Effective Date of Termination control the Executive’s
treatment under those

 

12

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

plans and contracts. All rights of the Executive to indemnification as an
officer or an employee will be determined under any applicable indemnification
policy in effect at the time the matter giving rise to the need for
indemnification is alleged to have occurred, or at the time immediately before
the Change in Control, at the election of the Executive.  For any other benefits
only available to officers, if those benefits are not expressly discussed in
clauses (a) through (h) of this Section 3.2, those benefits are terminated for
the Executive as of the Effective Date of Termination.

 

Article 4.                      Notice of Termination; Resignation As Officer
and Director

 

4.1                          Any Qualifying Termination of the Executive’s
employment shall be communicated by a Notice of Termination which shall indicate
the specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for a Qualifying Termination.  The Notice of Termination shall also
provide a specific date (i) on which a Qualifying Termination has occurred and
(ii) that is designated as the Effective Date of Termination.

 

4.2                          On or before the Effective Date of Termination, the
Executive shall submit to the Employer his or her written resignation as (i) an
officer of the Employer and of all Affiliates and (ii) a member of the board of
directors of the Employer and of all Affiliates.

 

Article 5.                      Restrictive Covenants and Clawback

 

5.1                       The following shall apply after any termination
(including, without limitation, due to retirement, disability or resignation for
any reason) of the Executive’s employment, whether prior to or following a
Change in Control:

 

(a)                Noncompetition.  During the term of employment and for a
period of twenty-four (24) months after the date of the termination of the
Executive’s employment, the Executive shall not: (i) directly or indirectly,
separately or acting or conspiring with any Person or Entity whether or not
employed by CMS Energy Corporation or any of its Affiliates, engage in or
prepare to engage in or have a financial or other interest in any business which
is a Direct Competitor (as defined below); or (ii) serve as an employee, agent,
partner, member, shareholder, director, or consultant, or in any other capacity
whatsoever participate, engage, or have a financial or other interest in, any
business which is a Direct Competitor; provided, however, that notwithstanding
anything to the contrary contained in this Agreement, the Executive may own up
to two percent (2%) of the outstanding shares of the capital stock of an Entity
whose shares are registered under Section 12 of the Exchange Act.

 

A “Direct Competitor” means an Entity engaged in the business of (1)(a) selling
electric power or natural gas at retail or wholesale within the State of
Michigan

 

13

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

or (b) selling electric power at wholesale within the market area in which an
electric generating plant owned by an Affiliate of CMS Enterprises Company is
located or (c) storing natural gas within the State of Michigan or (d)
generating, transmitting or distributing electricity or natural gas within the
State of Michigan, or (2) developing an electric generating plant within the
State of Michigan or a market area in which an electric generating plant owned
by an Affiliate of CMS Enterprises Company is located.  A “Direct Competitor”
also means any Entity that the Committee designates as a Direct Competitor,
prior to the termination date specified in a Notice of Termination, that it
believes, in good faith, is a competitor to CMS Energy Corporation or its
Affiliates.

 

(b)                  Confidentiality.  The Employer has advised the Executive
and the Executive acknowledges that it is the policy of CMS Energy Corporation
and its Affiliates to maintain as secret and confidential all Protected
Information (as defined below), and that Protected Information has been and will
be developed at substantial cost and effort to CMS Energy Corporation and its
Affiliates.  The Executive shall not at any time, directly or indirectly,
divulge, furnish, or make accessible to any person or Entity (other than as may
be required in the regular course of the Executive’s employment), nor use in any
manner, either during the term of employment or after termination, for any
reason, any Protected Information, or cause any such information of CMS Energy
Corporation and its Affiliates to enter the public domain.

 

“Protected Information” means trade secrets, confidential and proprietary
business information of CMS Energy Corporation and its Affiliates and any other
information of CMS Energy Corporation and its Affiliates, including, but not
limited to, customer lists (including potential customers), sources of supply,
processes, plans, materials, pricing information, internal memoranda, marketing
plans, internal policies, and products and services which may be developed from
time to time by CMS Energy Corporation and its Affiliates and their agents or
employees, including the Executive; provided, however, that information that is
in the public domain (other than as a result of a breach of this Agreement),
approved for release by CMS Energy Corporation or its Affiliates or lawfully
obtained from third parties who are not bound by a confidentiality agreement
with CMS Energy Corporation or its Affiliates, is not Protected Information. 
Notwithstanding the foregoing, nothing in this subsection is to be construed as
prohibiting the Executive from providing information to a state or federal
agency, legislative body or one of its committees or a court with jurisdiction
when the Executive is legally required to do so, provided that promptly after
being notified of such requirement the Executive notifies the Employer, or from
disclosing Protected Information to the Executive’s spouse, attorney and/or his
or her personal tax and financial advisors as reasonably necessary or
appropriate to advance the Executive’s tax, financial and other personal
planning (each an “Exempt Person”), provided, however, that any disclosure or
use (beyond the specific purpose for which it was released to such Exempt
Person) of Protected Information by an Exempt Person shall be deemed to be a
breach of this Section

 

14

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

5.1(b) by the Executive.

 

(c)                       Nonsolicitation.  During the term of employment and
for a period of twelve (12) months after the date of the termination of the
Executive’s employment, the Executive shall not:  (i) employ or retain or
solicit for employment or arrange to have any other person or Entity employ or
retain or solicit for employment or otherwise participate in the employment or
retention of any person who (x) is an employee or consultant of CMS Energy
Corporation or its Affiliates or (y) was an employee or consultant of CMS Energy
Corporation or its Affiliates at any time during the twelve (12) month period
immediately preceding the date of the occurrence of the activity described in
clause (i); or (ii) solicit suppliers or customers of CMS Energy Corporation or
its Affiliates or induce any such person to terminate their relationship with
them.

 

(d)                 Cooperation.  The Executive shall fully and unconditionally
cooperate with CMS Energy Corporation and its Affiliates and their attorneys in
connection with any and all lawsuits, claims, investigations, or similar
proceedings that have been or could be asserted at any time arising out of or
related in any way to the Executive’s employment or activities on behalf of CMS
Energy Corporation and its Affiliates.

 

(e)                   Nondisparagement. The provisions of this Section 5.1(e)
apply at all times following the termination of the Executive’s employment for
any reason: The Executive shall not disparage CMS Energy Corporation or its
Affiliates or their officers and/or directors, or otherwise make comments
harmful to their reputations.  The Executive further shall not testify or act in
any capacity as a paid or unpaid expert witness, advisor or consultant or
otherwise on behalf of any person or Entity that has or may have any claim,
demand, action, suit, cause of action, or judgment against CMS Energy
Corporation or its Affiliates, or in any regulatory agency proceeding in a
manner adverse to their interests.  The executive officers and directors of CMS
Energy Corporation and its Affiliates shall not disparage the Executive or
otherwise make comments harmful to the Executive’s reputation.  Notwithstanding
the foregoing, nothing in this Section 5.1(e) prohibits the Executive or
representatives of CMS Energy Corporation or its Affiliates from testifying
truthfully under oath in any judicial, administrative or legislative proceedings
or in any arbitration, mediation or other similar proceedings where his or her
testimony has been legally compelled or pursuant to Section 7.1 herein.

 

(f)                         Return of the Employer Property.  The Executive
agrees that upon termination of employment he or she shall return all property
of the Employer or any Affiliate now in his or her possession.

 

(g)                  Clawback Relating to Illegal Acts or Restatement of
Corporation’s Financial Statements.    If, due to a restatement of CMS Energy
Corporation’s or an Affiliate’s publicly disclosed financial statements or
otherwise, the Executive is subject to an obligation to make a repayment to CMS
Energy

 

15

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

Corporation or an Affiliate pursuant to a clawback provision contained in a SERP
Plan, the PISP, a bonus plan or other benefit plan (a “benefit plan clawback
provision”) of CMS Energy Corporation or its Affiliate, it shall be a
precondition to the obligation of Employer to make any payment under this
Agreement, that the Executive fully repay to CMS Energy Corporation or its
Affiliate any amounts owing under such benefit plan clawback provision.  The
payments under this Agreement are further subject to any provision of law which
may require the Executive to forfeit or repay any benefits provided hereunder
that are based upon a bonus or incentive compensation, or equity compensation,
in the event of a restatement of CMS Energy Corporation’s or an Affiliate’s
publicly disclosed accounting statements or other illegal act, whether required
by Section 304 of the Sarbanes-Oxley Act of 2002, federal securities law
(including any rule or regulation promulgated by the Securities and Exchange
Commission), any state law, or any rule or regulation promulgated by the
applicable listing exchange or system on which CMS Energy Corporation or an
Affiliate lists its traded shares.  To the degree any benefits hereunder are not
otherwise forfeitable pursuant to the preceding sentences of this Section
5.1(g), the Board or Committee may require the Executive to repay to Employer
any amounts paid under this Agreement that are computed on the basis of a target
bonus or actual bonus under a bonus plan applicable to the Executive (a
“bonus-based payment”), if the Board or Committee determines, on the basis of
the clawback provisions in the bonus plan under which such bonus-based payments
are computed, that the Executive would have been required to make a repayment of
such bonus-based payments had they been paid to the Executive directly under
such bonus plan rather than under this Agreement.  The rights set forth in this
Agreement concerning the right of CMS Energy Corporation,  an Affiliate and/or
Employer to a clawback are in addition to any other rights to recovery or
damages available at law or equity and are not a limitation of such rights.

 

(h)                  Enforcement.  The parties to this Agreement acknowledge
that the services of the Executive are unique and extraordinary and that a
breach of any provision of this Section 5.1 will cause irreparable harm to the
Employer.  Accordingly, the Executive agrees that notwithstanding the provisions
of Section 7.1 herein, the Employer has the right to seek to enforce the
noncompete and other restrictive covenants contained in this Section 5.1 in a
court of law or equity and the Executive hereby consents to the imposition of an
injunction or a temporary restraining order or such other equitable relief as
necessary to protect the rights of the Employer under this Agreement.

 

Article 6. Excise Tax

 

6.1                              Excise Tax. In the event that the Executive
becomes entitled to Change in Control Severance Benefits or any other payment or
benefit under this Agreement, or under any other agreement, plan or arrangement
for which Executive is eligible with (1) the Employer, (2) any Person or Entity
whose actions result in a Change in Control, or

 

16

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

(3) CMS Energy Corporation or any of its Affiliates (all of such payments and
benefits collectively referred to as the “Total Payments”), and if all or any
part of the Total Payments will be subject to the tax (the “Excise Tax”) imposed
by Sections 280G and 4999 of the Code (or any similar tax that may hereafter be
imposed), then the payments and benefits to be paid or provided under this Plan
may be reduced (or repaid to the Employer, if previously paid or provided) as
provided below. In no event shall the Executive be entitled to receive a tax
gross-up payment or Excise Tax reimbursement. For purposes of this Article 6 the
terms “Excess Parachute Payment” and “Parachute Payment” will have the meanings
assigned to them by Section 280G of the Code.

 

For purposes of making all determinations required to be made under this Article
6 the Committee shall select in its sole discretion an accounting or other
consulting firm (other than the Employer’s and CMS Energy Corporation’s
auditors) to perform such calculations.  All fees and expenses of the firm for
its services in connection with the calculations under this Article 6 shall be
paid by the Employer.   The firm shall make an initial determination at the time
of a Change in Control.  In addition, the Committee shall direct the firm to
submit its determination and detailed supporting calculations to both the
Employer and the Executive within 15 calendar days after the date of the
Executive’s Qualifying Termination, if applicable, and any other such time or
times as may be requested by the Employer or the Executive.

 

6.2                                           The firm shall calculate the
amount of any Parachute Payment and Excess Parachute Payment due to the
Executive and the related Excise Tax. The firm also shall calculate an
alternative amount referred to as the “Reduced Payment Amount” by reducing the
Executive’s payments and benefits under this Plan (which could require repayment
of amounts previously paid or provided to the Executive) to the minimum extent
necessary so that no portion of any payment, as so reduced or repaid,
constitutes an Excess Parachute Payment.  If the firm determines that any Excise
Tax is payable by the Executive, then the Executive shall receive either (i) all
Payments otherwise due to him or her or (ii) the Reduced Payment Amount
described in the preceding sentence, whichever will provide him or her with the
greater after-tax economic benefit taking into account for these purposes any
applicable Excise Tax. If the firm determines that no Excise Tax is payable by
the Executive, it shall, at the same time as it makes such determination,
furnish the Executive with an opinion that he/she has substantial authority not
to report any Excise Tax on his/her federal, state, local income or other tax
return.

 

6.3                                           The Employer and the Executive
shall each provide the firm access to and copies of any books, records and
documents in the possession of the Employer or the Executive, as the case may
be, reasonably requested by the firm, and otherwise cooperate with the firm in
connection with the preparation and issuance of the determination contemplated
herein. Any reasonable determination by the firm as to the amount of the Excise
Tax, Parachute Payment, Excess Parachute Payment or

 

17

--------------------------------------------------------------------------------

 

 

Tier IV Change in Control as of January 2013

 

 

Reduced Payment Amount (and supported by the calculations done by the firm)
shall be binding upon the Employer and the Executive.

 

The federal, state and local income or other tax returns filed by the Executive
shall be prepared and filed on a consistent basis with the determination of the
firm with respect to the Excise Tax, if any, payable by the Executive. The
Executive shall make proper payment of the amount of any Excise Tax, and at the
request of the Employer, provide to the Employer true and correct copies (with
any amendments) of his/her federal income tax return as filed with the Internal
Revenue Service and corresponding state and local tax returns, if relevant, as
filed with the applicable taxing authority, and such other documents reasonably
requested by the Employer, evidencing such payment.

 

6.4                              Any appropriate adjustments to the amounts
payable to the Executive or previously paid to the Executive or to amounts not
yet paid but due under this Article 6 may be made to properly reflect any
changes in the calculations performed or any adjustments under Article 5.  If an
amount is required to be reduced or repaid in under this Section 6, such
reductions will be made to amounts under Section 3.2 (b), 3.2(c) (except such
amounts as may be deferred under the applicable plan), and 3.2(h).

 

Article 7. Dispute Resolution and Notice

 

7.1                      Dispute Resolution. Any dispute or controversy between
the Executive and the Employer arising under or in connection with this
Agreement (other than Article 5 of this Agreement) shall first be submitted in
writing to the Committee for attempted resolution.  If such submission does not
result in mutually agreeable resolution within sixty (60) days thereof, such
dispute or controversy shall be settled by final and binding arbitration.  Such
arbitration shall be conducted before a single arbitrator selected by the
parties to be conducted in Jackson, Michigan.  The arbitration will be conducted
in accordance with the rules of the American Arbitration Association then in
effect and be finished within ninety (90) days after the selection of the
arbitrator, and if the Executive and the Employer are unable to agree within
thirty (30) days on such a single arbitrator, such Association shall select such
arbitrator.  The arbitrator shall not have authority to fashion a remedy that
includes consequential, exemplary or punitive damages of any type whatsoever,
and the arbitrator is hereby prohibited from awarding injunctive relief of any
kind, whether mandatory or prohibitory.  Judgment may be entered on the award of
the arbitrator in any court having competent jurisdiction.  The Executive and
the Employer shall share equally the cost of the arbitrator and of conducting
the arbitration proceeding, but each party shall bear the cost of its own legal
counsel and experts and other out-of-pocket expenditures.  Notwithstanding the
foregoing, the Executive and the Employer acknowledge that the enforcement of
the Employer’s rights under Article 5 herein are unique and agree that the
Employer is not limited to the remedy of arbitration but may elect the remedy of
its

 

18

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

choice including filing suit in a court of law or equity and the Executive
agrees that the Employer has the right to obtain an injunction and/or a
temporary restraining order to protect its rights.

 

7.2              Notice. Any notices, requests, demands, or other communications
provided for by this Agreement shall be in writing and sent by registered or
certified mail to the Executive at the address set forth beneath his or her
signature on the last page of this Agreement or, to the Employer, at One Energy
Plaza, Jackson, Michigan 49201, Attention:  Corporate Secretary.  Notices,
requests, demands or other communications may also be delivered by messenger,
courier service or other electronic means and are sufficient if actually
received by the party for whom it is intended.

 

Article 8. Successors and Assignment

 

8.1              Successors. Any successor (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) to the business of CMS Energy Corporation or
purchaser of all or substantially all of the assets of CMS Energy Corporation
shall be required to expressly assume and agree to perform under this Agreement
in the same manner and to the same extent that the Employer would be required to
perform if no such succession had taken place.  This Agreement shall be binding
upon any successor in accordance with the operation of law.

 

8.2              Assignment by the Executive. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees.  If the Executive dies while any amount would still be
payable to him or her hereunder had he or she continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive’s Beneficiary. If the Executive has not
named a Beneficiary, then such amounts shall be paid to the Executive’s devisee,
legatee, or other designee, or if there is no such designee, to the Executive’s
estate.

 

Article 9. Miscellaneous

 

9.1              Employment Status.  The employment of the Executive by the
Employer is “at will” and, subject to the Executive’s rights pursuant to this
Agreement or any separate written separation agreement entered into by the
Executive and CMS Energy Corporation, may be terminated by either the Executive
or the Employer at any time, subject to applicable law.  Further, the Executive
has no right to be an officer of CMS Energy Corporation or any of its Affiliates
and serves as an officer entirely at the discretion of the Board.

 

9.2              Entire Agreement. This Agreement supersedes any prior
agreements or understandings, oral or written, between the parties hereto, with
respect to the subject

 

19

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

matter hereof, and this Agreement (including the “whereas” clauses and
Exhibit A) constitutes the entire agreement of the parties with respect thereto.
Without limiting the generality of the foregoing sentence, this Agreement
completely supersedes, cancels, voids and renders of no further force and effect
any and all other change in control agreements, and other similar agreements,
communications, representations, promises, covenants and arrangements, whether
oral or written, between the Employer and the Executive and between the
Executive and CMS Energy Corporation or any of its Affiliates that may have
taken place or been executed prior to the Effective Date and which may address
the subject matters contained herein.  Notwithstanding the above, this Agreement
is supplemental to and does not replace any written separation agreement entered
into between the parties that is not contingent on a Change in Control, provided
however that in no event will the Executive be entitled to payments under this
Agreement that would be duplicative of any payment and/or benefits due under
such other written separation agreement.

 

9.3              Severability. In the event that any provision or portion of
this Agreement shall be determined to be invalid or unenforceable for any
reason, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect, and the parties shall negotiate in
good faith to accomplish the purposes and amend this Agreement so as, to the
extent possible under the law, to carry out the original intent of the provision
or portion determined to be invalid or unenforceable.

 

9.4              Tax. The Employer may withhold from any benefits payable under
this Agreement any authorized deductions and all federal, state, city, or other
taxes as may be required pursuant to any law or governmental regulation or
ruling.  Notwithstanding anything contained in this Agreement to the contrary,
if the Executive is a “specified employee” (determined in accordance with
Section 409A and Treasury Regulation Section 1.409A-3(i)(2)) as of the Effective
Date of Termination, and if any payment, benefit or entitlement provided for in
this Agreement or otherwise both (i) constitutes a “deferral of compensation”
within the meaning of Section 409A and (ii) cannot be paid or provided in a
manner otherwise provided herein or otherwise without subjecting the Executive
to additional tax, interest and/or penalties under Section 409A, then any such
payment, benefit or entitlement that is payable during the first 6 months
following the Effective Date of Termination shall be paid or provided to the
Executive in a lump sum cash payment to be made on the earlier of (x) the
Executive’s death or (y) the first day that is more than six (6) months
immediately following the Effective Date of Termination (or, if different, the
date that qualifies as a “separation from service” (as such term is used under
Section 409A)).  Each payment to be made under this Agreement shall be treated
as a separate payment for purposes of Section 409A.  Notwithstanding anything
contained in this Agreement to the contrary, the Employer shall have the
unilateral right to amend this Agreement at any time for the sole purpose of
complying with Section 409A.

 

9.5              Beneficiaries. The Executive may designate one (1) or more
persons or Entities as the primary and/or contingent beneficiaries of any
amounts to be received under this Agreement.  Such designation must be in the
form of a signed writing on a form

 

20

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

provided by the Employer.  The Executive may make or change such designation at
any time.

 

9.6              Payment Obligation Absolute. Except as otherwise provided in
this Agreement and as provided in the last sentence of this paragraph, the
Employer’s and CMS Energy Corporation’s obligations to make the payments and
provide the benefits to the Executive specified herein shall be absolute and
unconditional, and shall not be affected by any circumstances, including,
without limitation, any offset, counterclaim, defense, or other right which the
Employer, CMS Energy Corporation or any of its Affiliates may have against the
Executive or anyone else. Except as otherwise provided in this Agreement, all
amounts payable by the Employer hereunder shall be paid without notice or
demand.  Each and every payment made hereunder by the Employer shall be final,
but subject to the provisions of the next sentence.  If the Executive should
seek to litigate this Agreement or the subject matters addressed herein in a
state or federal court, subject to the requirements of Section 409A, to the
extent applicable, (i) the Executive at least ten (10) days prior to filing in
court shall tender back to the Employer all cash consideration paid to the
Executive under this Agreement prior thereto and (ii) any payments then or
thereafter due to the Executive under this Agreement shall be withheld until
said litigation is finally resolved.

 

The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment, provided such other employment
is not a violation of the provisions of Article 5 herein, shall in no event
effect any reduction of the Employer’s obligations to make the payments and
arrangements required to be made under this Agreement.

 

9.7              Contractual Rights to Benefits. Subject to approval and
ratification by the Committee, this Agreement establishes and vests in the
Executive a contractual right to the benefits to which he or she is entitled
hereunder.  However, nothing herein contained shall require or be deemed to
require, or prohibit or be deemed to prohibit, the Employer to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.

 

9.8              Modification. Except as otherwise provided in this Agreement,
this Agreement shall not be varied, altered, modified, canceled, changed, or in
any way amended except by mutual agreement of the parties in a written
instrument executed by the parties hereto or their legal representatives.

 

9.9              Counterparts and Headings.  This Agreement may be executed in
one (1) or more counterparts, each of which shall be deemed to be an original,
but all of which together will constitute one and the same Agreement. 
Signatures transmitted via facsimile shall be regarded by the parties as
original signatures.   The headings of the various sections and subsections of
this Agreement shall not limit or affect the terms and provisions of this
Agreement.

 

21

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

9.10      Representation.  Each of the Executive and the Employer represents and
warrants that this Agreement is a legal, valid and binding agreement,
enforceable in accordance with its terms, and does not conflict with any other
agreement to which he, she or it is a party.  The Executive acknowledges that he
or she has had an opportunity to consult with his or her legal and financial
advisors before executing and delivering this Agreement, and has read and
understands this Agreement.

 

9.11      Applicable Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Michigan, without regard to its
conflicts of laws principles.

 

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

22

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of this
            day of                                      , 20__.

 

 

 

[CMS ENERGY CORPORATION or EMPLOYER]

EXECUTIVE:

 

 

 

 

By:

 

 

Signature:                                                       

 

 

 

 

Its:

 

 

Printed Name:                                                

 

 

 

Address: ____________________________

 

 

 

 ____________________________

 

23

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

EXHIBIT A

 

 

GENERAL RELEASE AGREEMENT

 

 

This General Release Agreement (“Agreement”), made as of the ____ day of
_________, 20__, pursuant to Michigan law, among _____________________________
(the “Executive”), an individual, and __________________, a Michigan corporation
(the “Employer”) is a general release of claims against the Employer, CMS Energy
Corporation and all of their subsidiaries and affiliates (collectively the “CMS
Companies”).

 

WHEREAS, the Executive’s employment with the Employer [will end] [has ended] on
__________, 20__ and [he] [she] is eligible for the receipt of severance
benefits under a Change in Control Agreement. dated as of ____________, 20__
between the Executive and the Employer (the “CIC Agreement”) provided that the
Executive first executes and delivers to the Employer a prescribed form of
general release attached as Exhibit A to the CIC Agreement;

 

WHEREAS, terms used in this Agreement that are also used and defined in the CIC
Agreement shall have the same definition in this Agreement if not separately and
differently defined herein, such terms being recognizable by initial caps; and

 

WHEREAS, this General Release Agreement satisfies the condition for receipt of
Change in Control Severance Benefits under Article 3 of the CIC Agreement.

 

NOW THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Agreement, the Executive and the Employer agree as follows:

 

1.                                    MONETARY AND OTHER CONSIDERATION

 

In consideration for the releases and the other covenants in this Agreement, the
Executive agrees and reaffirms that the only monetary and other consideration to
which [he] [she] is entitled due to the termination of employment is that
provided to the Executive pursuant to the CIC Severance Agreement, as set forth
on Attachment A attached to this Agreement.

 

2.                                    RETURN OF COMPANY PROPERTY

 

By signing this Agreement, the Executive represents and warrants that [he] [she]
has returned to the Employer all of its property and all the property of any of
the CMS Companies which the Executive had in [his] [her] possession.

 

3.                                    GENERAL RELEASE AND DISCHARGE BY EXECUTIVE

 

In consideration of the payments and commitments made by the Employer to the
Executive (described in Section 1 above), the Executive on [his] [her] own
behalf, and [his] [her] descendants, ancestors, dependents, heirs, executors,
administrators, assigns, and successors,

 

24

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

and each of them, hereby covenants not to sue and fully releases and discharges
the Employer, CMS Energy Corporation, and all of their subsidiaries and
affiliates, past and present, and each of them as well as its and their
trustees, directors, officers, agents, attorneys, insurers, employees,
stockholders, representatives, assigns, and successors, past and present, and
each of them, hereinafter together and collectively referred to as “Releasees,”
with respect to and from any and all claims, wages, demands, rights, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which the Executive now owns or holds or has at any time on or prior to
the Effective Date of Termination owned or held as against said Releasees,
arising out of or in any way connected with the Executive’s employment
relationship with the Employer or the Releasees, or the Executive’s termination
of employment or any other transactions, occurrences, acts or omissions or any
loss, damage or injury whatsoever, known or unknown, suspected or unsuspected,
resulting from any act or omission by or on the part of said Releasees, or any
of them, committed or omitted prior to the date of this Agreement, including but
not limited to, claims based on any express or implied contract of employment
which may have been alleged to exist between the Employer, the Releasees and the
Executive, or under the Age Discrimination in Employment Act of 1967 (“ADEA”),
29 U.S.C. §621, et seq, as amended by the Older Workers Benefit Protection Act
of 1990, Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq, as
amended, the Civil Rights Act of 1991, P. L. 102-1 66, the Elliott-Larsen Civil
Rights Act, MCLA §37.2101, et seq, the Rehabilitation Act of 1973, 29 U.S.C.
§701, et seq, as amended, the Americans with Disabilities Act of 1990, 42 U.S.C.
§12206, et seq, as amended, or the Persons with Disabilities Civil Rights Act,
MCLA §37.1101, et seq, as amended, or any other federal, state or local law,
rule, regulation or ordinance, and claims for severance pay, sick leave, holiday
pay, and any other fringe benefit provided to the Executive by the Employer or
Releasees except for those rights preserved by Section 3.2(i) of the CIC
Agreement. Nothing in this Agreement is intended to, nor do the Executive and
the Employer, waive the right to enforce the CIC Agreement.

 

4.                                    REVOCATION OF RELEASE BY EXECUTIVE

 

The Executive specifically acknowledges for purposes of this Agreement that:
(1) the Executive has been advised by the Employer to consult with an attorney
prior to signing this Agreement; (2) the Executive has been given [21] [45] days
to consider the release; and (3) the Executive may revoke this Agreement within
7 days of signing this Agreement. In the event of such a revocation, the
Executive will repay to Employer all funds already received under the CIC
Agreement and waive [his] [her] rights to receive any additional funds under the
CIC Agreement. Such a revocation, to be effective, must be in writing and either
(i) postmarked within 7 days of execution of this Agreement and addressed to the
attention of _____________, CMS Energy Corporation, at One Energy Plaza,
Jackson, Michigan 49201, or (ii) hand delivered to ____________ within 7 days of
execution of this Agreement. The Executive understands that if revocation is
made by mail, mailing by certified mail, return receipt requested, is
recommended to show proof of mailing. IF THE EXECUTIVE SIGNS THIS AGREEMENT
PRIOR TO THE END OF THE [21] [45] DAY PERIOD, THE EXECUTIVE CERTIFIES

 

25

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

THAT THE EXECUTIVE KNOWINGLY AND VOLUNTARILY DECIDED TO SIGN THE AGREEMENT AFTER
CONSIDERING IT LESS THAN [21] [45] DAYS AND [HIS] [HER] DECISION TO DO SO WAS
NOT INDUCED BY THE EMPLOYER THROUGH FRAUD, MISREPRESENTATION OR A THREAT TO
WITHDRAW OR ALTER THE OFFER THE SEVERANCE BENEFITS PAYABLE UNDER THE CIC
AGREEMENT PRIOR TO THE EXPIRATION OF THE [21] [45] DAY TIME PERIOD.

 

THIS AGREEMENT AND THE RELEASE CONTAINED IN THIS AGREEMENT SHALL BECOME
EFFECTIVE AND ENFORCEABLE ONLY AFTER THE REVOCATION PERIOD HAS PASSED.

 

5.                                    GOVERNING LAW AND SEVERABILITY OF INVALID
PROVISIONS

 

This Agreement will be governed by and construed in accordance with the laws of
the State of Michigan, without regard to its conflicts of law principles. In the
event that any provision or portion of this Agreement shall be determined to be
invalid or unenforceable for any reason, the remaining provisions of this
Agreement shall be unaffected thereby and shall remain in full force and effect,
and the parties shall negotiate in good faith to accomplish the purposes and
amend this Agreement so as, to the extent possible under the law, to carry out
the original intent of the provision or portion determined to be invalid or
unenforceable.

 

6.                                    FULL UNDERSTANDING AND VOLUNTARY
ACCEPTANCE

 

In entering this Agreement, the Employer and the Executive represent that they
have had the opportunity to consult with attorneys of their own choice, that the
Employer and the Executive have read the terms of this Agreement and that those
terms are fully understood and voluntarily accepted by them.

 

7.                                    DISPUTE RESOLUTION

 

The provisions of Article 7, Dispute Resolution and Notice, of the CIC
Agreement,  shall apply to and govern any dispute arising under this Agreement.

 

8.                                    MODIFICATION

 

Except as otherwise provided in this Agreement, this Agreement shall not be
varied, altered, modified, canceled, changed, or in any way amended except by
mutual agreement of the parties in a written instrument executed by the parties
hereto or their legal representatives.

 

9.                                    COUNTERPARTS AND HEADINGS

 

This Agreement may be executed in one (1) or more counterparts, each of which
shall be deemed to be an original, but all of which together will constitute one
and the same Agreement. Signatures transmitted via facsimile shall be regarded
by the parties as original signatures. The headings of the various sections and
subsections of this Agreement shall not limit or affect the terms and provisions
of this Agreement.

 

26

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

 

Signed this _____ day of _____________, 20__.

 

 

 

 

 

 

 

 

 

[EXECUTIVE’S NAME]

 

 

 

 

 

 

 

 

 

[EMPLOYER’S NAME]

 

 

 

By:

 

 

 

 

 

Its:

 

 

27

--------------------------------------------------------------------------------


 

Tier IV Change in Control as of January 2013

 

 

ATTACHMENT A

 

28

--------------------------------------------------------------------------------

 
